Citation Nr: 1425180	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-24 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with anxiety disorder not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1962 to December 1962, from November 1963 to November 1966, and from January 1967 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The June 2009 rating decision granted service connection for PTSD and assigned an initial 30 percent evaluation. 

During the pendency of the appeal, an April 2010 rating decision increased the Veteran's initial evaluation from 30 percent to 50 percent.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran then testified at a hearing in July 2012 before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the transcript has been associated with the claims file. 

The Board remanded this claim in September 2012 to obtain Social Security Administration (SSA) records.

The evidence in his electronic ("Virtual VA") file has been considered in deciding this appeal, as has been the evidence in his physical claims file.


FINDING OF FACT

The occupational and social impairment from the Veteran's PTSD is manifested by reduced reliability and productivity for the entire period on appeal.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA is to specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record shows that the Veteran was mailed a letter in January 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are of record.  The Veteran was afforded VA examinations.  His VA and private treatment records have been obtained.  

Further concerning the July 2012 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that a presiding Veterans Law Judge or hearing officer has two duties to comply with a pertinent VA regulation, 38 C.F.R. § 3.103(c)(2).  The first duty is to explain fully the issues still outstanding that are relevant and material to substantiating the claim(s) by explicitly identifying them for the claimant.  Id., at 496.  Second, the presiding Veterans Law Judge or hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim(s) when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  There was compliance with these two duties, as the Veterans Law Judge fully explained the issues on appeal and attempted to identify any evidence that might be missing from the record by asking the Veteran about his symptoms and treatment history.

In September 2012, the Board remanded this appeal to obtain records from the SSA records since the Veteran indicated that he was a recipient of benefits.  In January 2013, SSA notified the RO that there were no medical records on file.  In March 2013, the RO documented in the claims file that SSA did not have any medical treatment records on file and that the Veteran denied receiving SSA disability benefits.  Accordingly, the Board may decide this appeal on the merits.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).




Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999). The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, which utilizes the general rating formula for mental disorders.  Under that code, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  GAF scores are generally used in examinations reports regarding veterans' psychiatric disabilities. 

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

In support of the Veteran's claim for an initial disability rating in excess of 50 percent for PTSD, he submitted a July 2008 private psychological report from a licensed psychologist, Dr. R.O.  This report described his accounts of seeing dead bodies, mortar and rocket firings and other related combat experiences in Vietnam.   The Veteran described recurring dreams of war-related themes and reported his sleep had improved after being prescribed psychopharmacology.  He described his anger and homicidal ideations of driving his truck into crowds of people when he was a truck driver.  The Veteran reported that he had been married three times and was separated from his third wife.  He reported that he learned to play the guitar and write songs expressing his anger, which he also used as a mechanism to support himself financially.  It was noted that he had multiple arrests throughout the years for his aggressive confrontations but no convictions.  At times, the Veteran had been homeless, but he resided in a small boat.  

After a mental status examination, Dr. R.O. diagnosed him with PTSD (chronic and severe).  He noted that he exhibited a shallowness of social and vocational adaptability, and manifested behavioral extremes, which had precluded his ability to either acquire or sustain gainful, competitive employment.  Dr. R.O. stated that the Veteran's affective functioning remained compromised to the extent, depth and persistence of psychoneurotic behaviors had resulted in virtual social isolation.  He further noted that his explosive behaviors and aggressive impulses reduced his capacity for adaptable comprehension, reasoning and judgment.  The Veteran had a GAF score of 37. 

In June 2009, the Veteran was afforded a VA psychiatric evaluation.   He reported that he was a radio operator and served two tours of duty in Vietnam.  The Veteran recounted that he witnessed the deaths of fellow soldiers and that he came under enemy small arms fire, but he was never wounded.  He reported that he experienced depression on a daily basis and was able to sleep four to seven hours a night.  The Veteran denied any suicidal ideation.  It was noted that he had been arrested for fighting in the past.  The Veteran reported being married to his third wife for seven years but that they had been separated for five years.  He has four children and stated that he had a positive relationship with all of them.

Upon mental status examination, the examiner observed that the Veteran was oriented, and his appearance was clean, neatly groomed, and appropriately dressed. His speech was unremarkable, spontaneous, clear and coherent.  He was attentive and he had a full range of affect.  The Veteran's mood was described as "scared". He was cooperative throughout the interview.  He had an anxious mood and an appropriate affect.  The Veteran was oriented to person, time, and place.  He did not experience hallucinations and did not exhibit inappropriate behavior.  The Veteran did not have any obsessive or ritualistic behavior.  He did not have suicidal or homicidal ideations but his impulse control was noted to be poor.  The Veteran reported 50 physical altercations with the most recent one being the previous year.  His remote, recent and immediate memories were normal.  The Veteran was able to maintain minimal personal hygiene and there was no interference with his activities of daily living.  The examiner diagnosed him with anxiety disorder, NOS.  He opined that although he had traumatic experiences sustained in combat in Vietnam, he, nevertheless, did not meet the criteria for PTSD.  It was noted that the Veteran had not held a consistently paying job since 1999.  This was attributed to the fact that he worked intermittently as a traveling musician.  The examiner also stated that the Veteran's inconsistent work history was due to difficulty getting along with people due to his anger.  He further noted that his anger problems appeared to have begun prior to the military as the Veteran acknowledged that he was arrested for fighting as an adolescent.

In June 2011, the Veteran was afforded another VA psychiatric evaluation.  At that evaluation, he reported that he lived on his sailboat and had been separated from his third wife for seven years.  The Veteran stated he had some contact with two of his children.  He reported attending group therapy weekly and playing music at the VA nursing home where he helped with Honor Guard duties.  The Veteran informed the examiner that he had retired and collected SSA benefits.

Upon mental status examination, the examiner observed that the Veteran was oriented and casually dressed.  His speech was clear and coherent.  The Veteran's affect was appropriate and his mood was described as good.  The Veteran was oriented to person, time, and place.  He did not experience hallucinations and did not exhibit inappropriate behavior.  The Veteran did not have any obsessive or ritualistic behavior.  He had suicidal and homicidal ideations but reported that there was nothing in it for him to carry through with any plans or actions.  The Veteran's impulse control was noted to be poor.  He had no episodes of violence.  The Veteran's remote, recent and immediate memories were normal.  He made an effort to avoid thoughts, feelings, and conversations associated with his traumatic experiences in service.  It was also documented that the Veteran avoided activities, places, and people that aroused recollections of his traumatic experiences.  He had persistent symptoms of increased arousal such as irritability, outbursts of anger and hypervigilance.  The examiner diagnosed him with PTSD.  He noted that the Veteran's prognosis for improvement was good because he benefited from his support group and Honor Guard duties at the VA nursing home.  Additionally, the examiner stated that he was able to manage his financial affairs without difficulty.

The examiner was also asked to comment on the functional impairment resulting from the Veteran's PTSD and he reported that the Veteran's PTSD symptoms would cause occasional decrease in work efficiency.  In this regard, the examiner reported that the Veteran had an independent and resilient lifestyle on a sailboat in the intercostal waterway.  He noted that he was active with volunteer activities with the VA nursing home and his local Veterans of Foreign Wars (VFW) association.  

A review of the record shows that the Veteran receives continuous mental health treatment, medication management and group therapy, at the VA Medical Center.  A review of those records shows that the Veteran has complained of nightmares, intrusive thoughts, irritability, anger, rage and suicidal ideation.  The records also show that the Veteran has been prescribed various psychiatric medications during the course of his mental health treatment.  Additionally, the records indicate that he has been assigned GAF scores ranging from 49 to 55.  See Mental Health Psychiatric Notes dated December 2009, May 2010, November 2010 and May 2011.

The Board finds that the Veteran is not entitled to a disability rating in excess of 50 percent for PTSD.  In this regard, the Board notes that his PTSD has been manifested by symptoms of depression, difficulty sleeping and nightmares, avoidance, hypervigilance, irritability, anger and rage.  The Veteran has difficulty maintaining relationships with his children.   He has passive suicidal and homicidal ideations.  Additionally, the Veteran's mental health treatment records show that he has GAF scores ranging from 49 to 55, with most of them between 50 and 55, which is indicative of moderate impairment.  See id. Therefore, the Board finds that the symptoms exhibited by the Veteran during the entire rating period more nearly approximate those contemplated by the 50 percent rating criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board acknowledges that the results of the VA examinations and the symptoms described in the VA examination reports and various mental health treatment notes do not indicate that the Veteran experiences all of the symptoms associated with a 50 percent disability rating for a psychiatric disability.  However, the U.S. Court of Appeals for Veterans Claims (Court) has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is occupational and social impairment resulting in reduced reliability and productivity is sufficient to warrant a 50 percent disability rating for the entire period on appeal even though all the specific symptoms listed for a 50 percent rating are not manifested. 

Consideration has been given to assigning a higher disability rating for this period. However, there is no indication from the evidence of record that the Veteran has experienced occupational and social impairment with deficiencies in most areas.  In this regard, the Board notes that the Veteran is able to maintain a relationship with his children.  The Veteran has reported that he is an Honor Guard at the VA nursing home and plays music to the residents.  He has also reported that he participates in his local VFW on a regular basis.  The Veteran reported that going to group therapy helps him.  Additionally, the Veteran has not shown difficulties in judgment and thinking.  He does not exhibit obsessional rituals, which interfere with routine activities, and his speech is normal.  The Veteran has been noted to be able to maintain personal hygiene and his finances.  His PTSD symptoms do not interfere with his daily activities.  Therefore, the Board finds that a disability rating of 70 percent is not warranted at any point during the period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  The evidence of record indicates that the Veteran is not currently working as he retired due to age.  The evidence of record also simply does not show that the Veteran is unable to obtain and maintain employment solely as a result of his PTSD symptoms.  Additionally, there is no evidence that the Veteran has been hospitalized for his PTSD.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the disability rating assigned.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with anxiety disorder, NOS, is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


